DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 4/30/2021 has been placed of record in the file.
Claims 1, 9, and 17 have been amended.
Claims 2, 3, 10, 11, 18, and 19 have been canceled.
Claims 1, 4, 6-9, 12, 14-17, and 20 are now pending.
The applicant’s arguments with respect to claims 1, 4, 6-9, 12, 14-17, and 20 have been fully considered but they are not persuasive as discussed below.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claims 1, 4, 6-9, 12, 14-17, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nguyen et al. (U.S. Patent Application Publication Number 2020/0159916), hereinafter referred to as Nguyen.
Regarding claim 1, Nguyen discloses a method for detecting malicious objects on a computer system, comprising: collecting data describing a state of an object of the computer system (paragraph 24, detecting event committed by object); forming a vector of features characterizing the state of the object (paragraph 191, feature vector); calculating a degree of similarity based on the formed vector of features, wherein the degree of similarity is a numerical value characterizing the probability that the object being classified belongs to a given class (paragraph 195, probabilities of various classifications, and paragraph 197, associated with violation of type 1); calculating a limit degree of difference that is a numerical value characterizing the probability that the object being classified belongs to another class, wherein the limit degree of difference is calculated based on analysis of static parameters of the object and depends on the degree of similarity (paragraph 195, probabilities of various classifications, and paragraph 197, associated with violation of type 2, etc., and paragraph 103, event types include a particular status, a signature match, etc.); forming a criterion for determination of class of the object based on the degree of similarity and the limit degree of difference (paragraph 135, selects member of set with highest probability and/or evaluates confidence levels), wherein the criterion is a rule for the classification of the object by an established correlation between the degree of similarity and the limit degree of difference (paragraph 135, selects member of set with highest probability and/or evaluates confidence levels) and wherein the correlation between the degree of similarity and the limit degree of difference is one or more of: a difference in distance between the degree of similarity and the limit degree of difference from a predetermined threshold value; a difference in the area bounded in a given time interval between the degree of similarity and the limit degree of difference from a predetermined threshold value; and a difference in the rate of mutual growth of the curve describing the change in the degree 
Regarding claim 4, Nguyen discloses wherein the vector of features is a convolution of collected data organized in the form of a set of numbers (paragraph 193, convolves feature vectors).
Regarding claim 6, Nguyen discloses wherein the limit degree of difference is calculated one of: at the instant of creating the object, at the instant of a first change in state of the object (paragraph 118, object’s actions trigger events).
Regarding claim 7, Nguyen discloses wherein if in the course of the period defined by the data collection rule at least two degrees of similarity and limit degrees of difference have been calculated, a set of consecutively calculated degrees of similarity and limit degrees of difference is described by a predetermined time law (paragraph 128, analyzes behavior over sequence of operations).
Regarding claim 8, Nguyen discloses wherein the time laws describing the consecutively calculated degrees of similarity and the consecutively calculated limit degrees of difference are monotonic (paragraph 128, order of occurrence).
Regarding claim 9, Nguyen discloses a system for detecting malicious objects on a computer system, comprising: a hardware processor configured to: collect data describing a state of an object of the computer system (paragraph 24, detecting event committed by object); form a vector of features characterizing the state of the object (paragraph 191, feature vector); calculate a degree of similarity based on the formed vector of features, wherein the degree of similarity is a numerical value characterizing the probability that the object being classified belongs to a given class (paragraph 195, probabilities of various classifications, and paragraph 197, associated with violation of type 1); calculate a limit degree of difference that is a numerical value characterizing the probability that the object being classified belongs to another class, wherein the limit degree of difference is calculated based on analysis of static parameters of the object and depends on the degree of similarity (paragraph 195, probabilities of various classifications, and paragraph 197, associated with violation of type 2, etc., and paragraph 103, event types include a particular status, a signature match, etc.); form a criterion for determination of class of the object based on the degree of similarity and the limit degree of difference (paragraph 135, selects member of set with highest probability and/or evaluates confidence levels), wherein the criterion is a rule for the classification of the object by an established correlation between the degree of similarity and the limit degree of difference (paragraph 135, selects member of set with highest probability and/or evaluates confidence levels) and wherein the correlation between the degree of similarity and the limit degree of difference is one or more of: a difference in distance between the degree of similarity and the limit degree of difference from a predetermined 
Regarding claim 12, Nguyen discloses wherein the vector of features is a convolution of collected data organized in the form of a set of numbers (paragraph 193, convolves feature vectors).
Regarding claim 14, Nguyen discloses wherein the limit degree of difference is calculated one of: at the instant of creating the object, at the instant of a first change in state of the object (paragraph 118, object’s actions trigger events).
Regarding claim 15, Nguyen discloses wherein if in the course of the period defined by the data collection rule at least two degrees of similarity and limit degrees of difference have been calculated, a set of consecutively calculated degrees of similarity and limit degrees 
Regarding claim 16, Nguyen discloses wherein the time laws describing the consecutively calculated degrees of similarity and the consecutively calculated limit degrees of difference are monotonic (paragraph 128, order of occurrence).
Regarding claim 17, Nguyen discloses a non-transitory computer-readable medium, storing instructions thereon for detecting malicious objects on a computer system, the instructions comprising: collecting data describing a state of an object of the computer system (paragraph 24, detecting event committed by object); forming a vector of features characterizing the state of the object (paragraph 191, feature vector); calculating a degree of similarity based on the formed vector of features, wherein the degree of similarity is a numerical value characterizing the probability that the object being classified belongs to a given class (paragraph 195, probabilities of various classifications, and paragraph 197, associated with violation of type 1); calculating a limit degree of difference that is a numerical value characterizing the probability that the object being classified belongs to another class, wherein the limit degree of difference is calculated based on analysis of static parameters of the object and depends on the degree of similarity (paragraph 195, probabilities of various classifications, and paragraph 197, associated with violation of type 2, etc., and paragraph 103, event types include a particular status, a signature match, etc.); forming a criterion for determination of class of the object based on the degree of similarity and the limit degree of difference (paragraph 135, selects member of set with highest probability and/or evaluates confidence levels), wherein the criterion is a rule for the classification of the object by an established correlation between the degree of similarity and the limit degree of difference (paragraph 135, selects member of set with highest probability and/or 
Regarding claim 20, Nguyen discloses wherein the vector of features is a convolution of collected data organized in the form of a set of numbers (paragraph 193, convolves feature vectors).

Response to Arguments
10.	In the remarks, the applicant has argued:
<Argument 1>

<Argument 2>
Nguyen does not disclose the features of dependent claim 8 because he does not disclose “wherein the time laws describing the consecutively calculated degrees of similarity and the consecutively calculated limit degrees of difference are monotonic” as recited in claim 8.
11.	In response to argument 1, Nguyen does disclose the features as recited in claim 1.  The rejection cites paragraph 135, which shows selection of a member of a set having the highest probability and/or an evaluation of confidence levels of classification, as well as paragraph 152, which shows the use of a threshold operation on the output, and paragraph 195, which shows that the output is the probabilities of various classifications.  Concerning the first “wherein” clause, this is seen to meet the limitation at hand as Nguyen explicitly teaches classification based on probabilities of possible classifications.  The applicant argues that the claimed “criterion” is distinct, but the claim language only defines the “degree of similarity” and the “limit degree of In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
12.	In response to argument 2, Nguyen does disclose the features as recited in claim 8.  The rejection cites paragraph 128, which shows the use of an order of occurrence that permits analyzing behavior over sequences of operations.  Such operations clearly move forward in time.  Additional calculations based on new behavior occur after the new behavior takes place, etc.  Clearly, Nguyen provides for embodiments that do not vary from the forward aggregation of new events over time.

Conclusion
13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Victor Lesniewski whose telephone number is (571)272-2812.  The examiner can normally be reached on Monday thru Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/Victor Lesniewski/Primary Examiner, Art Unit 2493